            Case 1:19-cr-00410-CRC Document 50 Filed 03/29/21 Page 1 of 4




                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                                  :         CRIMINAL NO. 19-CR-410 (CRC)
                                                          :
                   v.                                     :
                                                          :
NORMAN MURPHY                                             :
                                                          :
                             Defendant.                   :


                             RESPONSE TO DEFENDANT’S MOTION
                        FOR DISCOVERY OF JURY SELECTION MATERIALS

         The United States submits this response to Defendant’s Motion for Discovery of Jury

Selection Materials. ECF No. 48. On March 27, 2021, Defendant filed a motion asking this Court

“to grant him discovery of information relating to the selection of petit juries in this district during

the Covid-19 pandemic, in order to ensure that jurors have been selected from a fair cross-section

of the community, as guaranteed by the Sixth Amendment to the Constitution of the United States

and the Jury Selection and Service Act.” Motion at 1. The United States has no objection to this

request in general, but would ask to receive a copy of any information disclosed to the defendant

in response to his motion. 1

         Title 28, United States Code, Section 1867(f) governs the release of such information. It

says:

         The contents of records or papers used by the jury commission or clerk in
         connection with the jury selection process shall not be disclosed, except pursuant

1
  Defendant’s Motion speculates that “[g]iven that Covid-19 is afflicting some demographic groups more than others,
potential jurors from those harder-hit demographic groups might be disproportionately exempted from jury service.”
Motion at 4. Based on the Court’s ability to empanel grand jurors since July of 2020, the government has no reason
to believe that there will be any issue in securing a petit jury for this case, but that issue is separate from the defendant’s
ability to request records under 28 U.S.C. § 1867(f). While the government understands that the defendant is entitled
to certain documentation under the statute, the government objects to any suggestion in the defendant’s motion that
there is in fact a deficiency in the Court’s process for the selection of jurors in this case, that there has been any failure
to comply with the provision of Title 28 of the United States Code, or that Defendant’s request for records should be
cause for any delay to the trial set in this case.
           Case 1:19-cr-00410-CRC Document 50 Filed 03/29/21 Page 2 of 4




        to the district court plan or as may be necessary in the preparation or presentation
        of a motion under subsection (a), (b), or (c) of this section, until after the master
        jury wheel has been emptied and refilled pursuant to section 1863(b)(4) of this title
        and all persons selected to serve as jurors before the master wheel was emptied
        have completed such service. The parties in a case shall be allowed to inspect,
        reproduce, and copy such records or papers at all reasonable times during the
        preparation and pendency of such a motion.

28 U.S.C. § 1867(f). Furthermore, the Supreme Court has held that § 1867(f) “makes clear that a

litigant has essentially an unqualified right to inspect jury lists.” Test v. United States, 420 U.S.

28, 30 (1975). For the foregoing reasons, the United States has no objection to this Court providing

the parties with copies of the contents of records used in connection with the jury selection process

for inspection so long as those records exist, are ascertainable, and are relevant to insuring a fair

cross section of the community has been selected. 2

        Defendant’s Motion specifically requests “(1) deposition(s) of Jury Office personnel able

to explain how this district’s jury-selection process works, as well as to explain what documents

exist and whether they would be informative; (2) information relating to the formulation of jury

venires during the Covid-19 pandemic.” Motion at 4. However, a defendant’s “unqualified right

to records or papers encompasses only such data as a defendant needs to challenge the jury

selection process.” United States v. O’Reilly, No. 05-CR-80025, 2008 WL 115537, at *3 (E.D.

Mich. Jan. 10, 2008). It is not clear why a deposition would be necessary, where the clerk provides

access to the records themselves that would provide the defendant with sufficient information to

challenge the jury selection process.




2
  The government would note that certain materials related to Defendant’s Motion are publicly available. See, e.g.,
https://www.dcd.uscourts.gov/sites/dcd/files/JurySelectionPlan2016.pdf (Jury Selection Plan of the United States
District Court for the District of Columbia, which was last amended in October of 2012 (and reviewed February 29,
2016)).

                                                        2
           Case 1:19-cr-00410-CRC Document 50 Filed 03/29/21 Page 3 of 4




         The government would note that it is unclear from Defendant’s Motion whether he has

requested any records directly from the clerk – and if any records have been improperly withheld

after such a request has been made. See, e.g., United States v. Nesmith, 20-CR-156 (TNM),

November 4, 2020, Minute Order (denying defendant’s motion requesting records as moot without

prejudice to defendant re-raising a motion for access to specific records that have been improperly

withheld from him). 3 Therefore, Defendant’s Motion may be rendered moot upon the defendant

contacting the clerk’s office and requesting the relevant records under 28 U.S.C. § 1867(f). 4

                                                                Respectfully submitted,
                                                                CHANNING D. PHILLIPS
                                                                Acting United States Attorney

                                                                /s/ Emory V. Cole
                                                                EMORY V. COLE
                                                                PA. Bar No. 49136
                                                                JEFFREY POULIN
                                                                Assistant United States Attorneys
                                                                555 4th St. NW
                                                                Washington, D.C. 20001
                                                                (202)252-7692 (Office - Cole)
                                                                Emory.Cole@usdoj.gov
                                                                Jeffrey.Poulin@usdoj.gov

3
 See id. (“The Court notes that 28 U.S.C. 1867(f) states that ‘parties in a case shall be allowed to inspect, reproduce,
and copy such records or papers at all reasonable times....’ More, the D.C. Circuit has explained that ‘no prior court
order is necessary.’ See United States v. Bagcho, 923 F.3d 1131, 1137 (D.C. Cir. 2019) . . . . ‘Were a defendant or his
designated agent to be denied access to jury records as the Act provides, assistance could be sought from the district
court....’”).

4
 In fact, in a similar motion filed in United States v. Demontra Harris, 19-CR-358 (RC), Hon. Judge Rudolph
Contreras held in the Court’s Minute Order (March 29, 2021) the following:
                  “Defendant's Motion for Discovery of Jury Selection Materials, the Court would
                  like to make clear to Mr. Harris and his counsel that "[t]o obtain access to the jury
                  records, a defendant need only indicate that he is preparing a motion under the
                  [Jury Selection and Service Act of 1968] and request the materials from the jury
                  office." United States v. Bagcho, 923 F.3d 1131, 1137 (D.C. Cir. 2019), cert.
                  denied, 140 S. Ct. 2677 (2020). The Court may intervene if Mr. Harris is denied
                  access to his jury selection materials as he is entitled, but "otherwise, no prior
                  court order is necessary." Id. Accordingly, Mr. Harris should proceed by
                  submitting his request directly to the jury office, as he does not need any specific
                  order from this Court to do so.”

                                                           3
          Case 1:19-cr-00410-CRC Document 50 Filed 03/29/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        This is to certify that on March 30, 2021, I electronically transmitted the attached document
to the Clerk of Court using the ECF System for filing.
.

                                                      ___s/ Emory V. Cole_____
                                                      Assistant United States Attorney




                                                 4
